Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuraray, WO 2008/122610 in view of Yohihara et al, US 8,512,801 and Admatechs, JP 2013-204029, machine translation.
Kuraray describes a composition for an interlayer film useful for a laminated glass containing polyvinyl acetal, a plasticizer, and silica modified with an organosilane residue represented by Formula I in Claim 2 of Kukaray. There is a statement that polyvinyl butyral is preferred as polyvinyl acetal, triethylene glycol di-2-ethylhexanoate is preferred as plasticizer and fumed silica having a particle diameter of 7-30 nm is preferred as silica. (Claims, page 1, page 4, page :6, examples).
The method for measuring the average particle size of the silica primary particles is unknown but it is also determined that the average particle size is within the above range when measured by the method defined in claims 1 and 8 of the present application.
The organosilane used for the modification corresponds to the organic coating material. Although Kurkuray does not describe the ratio of the organic coating material, the ratio defined in claims 1 and 8 of the present application is “the mass of the organic coating material is the mass of the inorganic aggregate material and the mass of the organic coating material. is 0.8% or more and 80% or less based on the sum of organic material and inorganic aggregate.
It is the position of the examiner that this ratio is a results oriented variable, and optimizing the ratio can be appropriately performed by those skilled in the art. Further, even if the examples and the comparative examples disclosed in the specification of the present application are referred to, it cannot be confirmed that the remarkable effects are exhibited thereby.
If the above composition is prepared, it is determined that the silica will be dispersed in the plasticizer. Otherwise, as described above, silica is used as a plasticizer in order to improve dispersibility in a polymer. It is determined that mixing with the :polymer in a dispersed state is readily apparent to one skilled in the art. Also, referring to the examples and comparative examples disclosed in the specification of present application, as described above, it cannot be confirmed that this has a particularly remarkable effect. Although there is no description in Kurkuray that the requirement of Claim 2 of the present application| is satisfied, the above composition is for forming a film having an improved haze (page 1). It is common knowledge in the art that deterioration occurs. If a modified silica having the above-mentioned particle size is used, excessive aggregation is suppressed, and it is highly probable that the silica particles have the extent specified in claim 2 of the present application.
It is determined that the modified silica satisfies the provision of claim 5 of the present application. Further, at the time of the modification, it is determined that the hydroxyl group of the silica and the alkoxy group of the organosilane react, but at this time, there is a high probability that a reaction between the alkoxy groups of the organosilane will occur, so that the requirement of claim 6 of the present application is satisfied. It is clear that this modification goes through the steps defined in claim 7 of the present application.
Regarding claim 8, Kurkuray states that a modified or hydrophobic silica is used in order to improve the haze value and mechanical properties of the intermediate film, and the haze value of the intermediate film is the same as that of the plasticized polyvinylacetal composition.It is described that the improvement can be achieved by adding silica and that the difference in refractive index between the two is preferably 0.015 or less in order to achieve good transparency (pages1,4). Then, in the composition of the invention described in Kurkuray,in order to improve the transparency and the haze value of the interlayer, the refractive index of the plasticized polyvinylacetal and the silica treated with the silane coupling agent were changed. It is determined that the smaller the difference, the better. Kurkuray describes that the refractive index of plasticized polyvinylacetal is usually in the range of 1.470 to 1.490 at 20.0°C. when a non-aromatic plasticizer is used (page4). In addition, the silane coupling agent for modifying silica,which is used in Kurkuray, is allowed to have a certain clearance (claims).
As described in Yoshihara et al, presented as a document indicating the general state of the art at the time of filing the present application ( col. 3, lines 1-42 and Examples), the refractive index of the silica particle material is continuously controlled by controlling the treatment amount of the silane coupling agent. It is understood by those skilled in the art that it can be changed. That is if a silane coupling agent having a high refractive index is used as the silane coupling agent for treating the surface of silica, the refractive indexof the composite material of silica and the silane coupling agent increases in proportion to the amount used. From the description, it is determined that the person skilled in the art is aware.  It is known by those skilled in the ar tthat the refractive index of a silane coupling agent having an aryl group such as phenylsilane is as high as1.47 (Admatechs: [0010] and [0021]), and that this refractive index is higher than that of silane. This is apparent from the disclosure of Yoshihara et al, col. 36, line 62 to col. 37, line 3.Then, in the invention described in Kurkuray, the difference in refractive index between plasticized polyvinylacetal and silica modified with a silane coupling agent can be achieved in order to improve the transparency and haze of the interlayer film. It is known to those skilled in the art to treat silica with a high refractive index silane coupling agent, such as a silane coupling agent having an  aryl group,  and to use a composite agglomerated particle material having a higher refractive index than silica in order to minimize the size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/           Primary Examiner, Art Unit 1762